Citation Nr: 0940709	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-28 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, with erectile dysfunction, claimed as due to herbicide 
(Agent Orange) exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, in which the RO denied 
service connection for diabetes mellitus, Type II, and 
erectile dysfunction.  

In May 2004, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
A transcript of that hearing is of record.

In September 2004 the Board remanded the claim on appeal for 
further development.  The Board again remanded the claim for 
further development in August 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
action will, regrettably, further delay an appellate decision 
in this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The Veteran has asserted that his diabetes mellitus is the 
result of herbicide exposure in Korea.  Specifically, during 
the May 2004 Travel Board hearing, he testified that, while 
he was stationed 12 miles from the demilitarized zone (DMZ), 
he had to go to the DMZ to repair an electrical generator not 
long before he returned to the United States.  The Veteran's 
service personnel records indicate that he served in Korea 
from July 1967 to April 7, 1968.  Specifically, these records 
reflect that the Veteran was enroute to Korea on July 28, 
1967.  On September 12, 1967, the Veteran was assigned the 
principal duty of Senior Chemical Equipment Repairman with 
Co. C, 4th Maintenance Battalion.  

In the August 2006 remand, the Board observed that the 
Department of Defense (DOD) has confirmed that Agent Orange 
was used in Korea from April 1968 through July 1969 along the 
DMZ.  The Board noted that, because the Veteran's service in 
Korea ended on April 7, 1968, he could have been exposed to 
Agent Orange from April 1, 1968 to April 7, 1968; however, 
the Board was unable to determine whether the Veteran's unit, 
in fact, performed duties in the DMZ.  Given the fact that 
the military used Agent Orange along the DMZ during the 
Veteran's service in Korea, and the Veteran's military 
occupational specialty as a senior chemical equipment 
repairman, the Board found that the U. S. Army and Joint 
Services Records Research Center (JSRRC) should be contacted 
to research whether the Veteran's unit was near the DMZ zone.  
The Board instructed that the JSRRC should be contacted and 
requested to obtain the unit history for Co C, 4th  
Maintenance Battalion, for the purpose of determining whether 
the Veteran's unit preformed duties near the DMZ.  
Specifically, the JSRRC was requested to determine if the 
Veteran's unit conducted any operations in the DMZ from April 
1, 1968 to April 7, 1968.

In August 2006, the Appeals Management Center (AMC) contacted 
the National Personnel Records Center.  The request was 
"checking to see if Veteran was exposed to herbicides while 
stationed in Korea.  Please obtain unit history for Co. C, 
4th MaintBn, USARPAC (APO 96208) for the purpose of 
determining whether the unit performed duties near the DMZ 
during April 1, 1968 to April 7, 1968."  In its September 
2006 response, the NPRC stated only that it was mailing 
copies of DA 20, which contained the Veteran's unit 
assignments, along with a copy of his DD 214.  

In September 2006, the AMC again contacted the NPRC, asking 
it to furnish any documents showing exposure to herbicides.  
In its September 2006 response, the NPRC indicated that there 
were no records of exposure to herbicides.  In March 2007, 
the AMC requested that the NPRC search morning reports of Co. 
C, 4th Maintenance Battalion, from April 1968 for duties 
performed near the DMZ.  In response, the NPRC submitted two 
copies of a morning report dated on April 7, 1968, reflecting 
that the Veteran departed for Fort Lewis, Washington.  In 
April 2009, the AMC again asked the NPRC to determine if Co. 
C, 4th Maintenance Battalion conducted any operations in the 
DMZ from April 1, 1968 to April 7, 1968; however, the NPRC 
responded only that the Veteran served in Korea from 
September 4, 1967 to April 7, 1968 with Co. C, 4th 
Maintenance Battalion.  

While, in an August 2006 VCAA letter, the AMC indicated that 
it had contacted the JSRRC to obtain the Veteran's unit 
history, the responses for records associated with the claims 
file are from the NPRC, and, no unit history has been 
obtained.  Moreover, despite the statement in the August 2006 
letter to the Veteran, that the JSRRC had been contacted, in 
the April 2009 supplemental statement of the case, the AMC 
indicated that it had received responses from the NPRC 
indicating that there was no record that the Veteran was 
exposed to herbicides.  There is no request for records to 
the JSRRC in the claims file, nor has the unit history for 
the period from April 1, 1968 to April 7, 1968 been obtained, 
as directed by the Board.  The JSRRC is the appropriate 
agency to conduct the requested unit history research.  The 
Board requested development by the JSRRC in accordance with 
the provisions in the VBA Adjudication Procedure Manual, M21-
MR, Part IV, Subpart ii.2.C.10.o.  Accordingly, the claim 
must be remanded so that the JSRRC can perform the requested 
research.  

Further, the Board notes that, in March 2007, the Veteran 
submitted a handwritten note entitled "Release of 
Information to the Department of Veterans Affairs" in which 
he listed the Shreveport VA Medical Center (VAMC).  In a May 
2007 letter to the Veteran, the AMC indicated that records 
from the Shreveport VAMC had been requested and received.  
However, the Board notes that, while records from the 
Shreveport VAMC, dated from August 2005 to November 2006, 
have been associated with the claims file, these records were 
printed in November 2006, and appear to have been associated 
with the claims file in the same month.  The March 2007 
correspondence from the Veteran suggests that more recent 
records of VA treatment may be available.  As any more recent 
records regarding treatment for diabetes mellitus are 
potentially pertinent to the appeal and are within the 
control of VA, they should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the Veteran for diabetes mellitus 
with erectile dysfunction, since 2006.  
Of particular interest are records from 
the Shreveport VAMC, since November 2006.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should request that the 
JSRRC obtain the unit history for Co C, 
4th Maintenance Battalion, for the purpose 
of determining whether the Veteran's unit 
preformed duties near the DMZ.  
Specifically, JSRRC should be requested 
to determine if the Veteran's unit 
conducted any operations in the DMZ from 
April 1, 1968 to April 7, 1968.

3.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


